Title: From Alexander Hamilton to Richard Hunewell, 19 May 1800
From: Hamilton, Alexander
To: Hunewell, Richard


          
            (To be Copied)
            Sir,
            NY. May 19th. 1800
          
          I have received your letter of the eleventh instant—
          An act of Congress having passed to disband the additional regiments on or before the fifteenth of June next, it is of course unnecessary to enter into the arrangement which you propose. If the person Armorer you speak of could be prevailed upon to enlist in the Artillery it he would be an acquisition to the service—
           Col. Hunnewell—
        